Title: From William Cranch to John Quincy Adams, 8 June 1826
From: Cranch, William
To: Adams, John Quincy


				
					To the President of the United States
					City of Washington 8th. June 1826.—
				
				The undersigned Commissioners, appointed “to select a proper site in the District of Columbia, on which to erect a Penetentiary for the said District; and also to select a Site in the County of Alexandria, for a County jail,” have the honor to report in part,—That they have selected as a site on which to erect a Penetentiary for the said District, so much of the Northern part of the public appropriation, numbered Five, commonly called Greenleaf’s Point—and lying south of South T. Street, in the City of Washington, in the said district, as may be sufficient for the purposes mentioned in the Second Section of the Act of Congress approved on the 20th. day of May 1826—; entitled An Act to provide for erecting a Penetentiary in the District of Columbia, and for other purposes.—
				
					W. Cranch.Henry Huntt.W. Smith
				
				
					Approved 10. June 1826
				
			 John Quincy Adams.